872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willie JONES, Jr., Defendant-Appellant.
No. 88-7355.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1989.Decided March 29, 1989.

Willie Jones, Jr., appellant pro se.
David Calhoun Stephens, Office of the U.S. Attorney, for appellee.
Before ERVIN, Chief Judge, and PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Willie Jones, Jr., appeals from the district court's denial of his motion requesting that his federal sentence be made concurrent with the state sentence he is presently serving.  We affirm.


2
The district court treated Jones' motion as a motion for reduction of sentence pursuant to Fed.R.Crim.P. 35(b) because the effect of granting it would be to reduce the total time he must serve.  However, the motion was dated and filed more than 120 days after judgment.  The 120-day period set out in Rule 35 is jurisdictional, and the district court cannot grant such a motion which is untimely filed.


3
In any case, a federal court has no power to order a sentence to run concurrently with a state sentence, although it may recommend such service.   Ange v. Paderick, 521 F.2d 1066 (4th Cir.1975);  Hamilton v. Salter, 361 F.2d 579, 581 (4th Cir.1966).


4
We accordingly affirm the district court's order denying the motion.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.